Name: Commission Regulation (EEC) No 984/90 of 19 April 1990 determining the extent to which applications lodged in April 1990 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 100/ 14 Official Journal of the European Communities 20 . 4. 90 COMMISSION REGULATION (EEC) No 984/90 of 19 April 1990 determining the extent to which applications lodged in April 1990 for import licences for certain poultrymeat products can be accepted quarter ; whereas the quantity available for the third quarter of 1 990 of the products named against serial number 51.0030 in Regulation (EEC) No 3899/89 should therefore be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 3920/89 (2), as last amended by Regulation (EEC) No 684/90 (3), set the quantity of poultrymeat that can be imported at a reduced levy during the second quarter of 1990 ; Whereas Article 4 (5) of that Regulation stipulates that the quantities applied for can be reduced ; whereas applica ­ tions for import licences for duckmeat lodged pursuant to the said Regulation are for total quantities in excess of those available pursuant to Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for goose meat are for quantities lower than those available ; whereas these applications can therefore be met in full ; Whereas Article 4 (5) of the abovementioned Regulation stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 April to 30 June 1990 submitted pursuant to Regulation (EEC) No 3920/89 shall be met : (a) for 8,430 % of the quantity applied for, in the case of products named against serial number 51.0020 in Regulation (EEC) No 3899/89 ; (b) in full, for products named against serial number 51.0030 in that Regulation . 2. During the first ten days of the third quarter of 1990 applications may be lodged pursuant to Regulation (EEC) No 3920/89 for import licences for a total quantity of 13 856 tonnes of the products named against serial number 51.0030 in Regulation (EEC) No 3899/89 . Article 2 This Regulation shall enter into force on 21 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 125. O OJ No L 375, 23. 12. 1989, p. 45. ¥) OJ No L 76, 22. 3 . 1990, p. 11 .